Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-3 of our report dated March1, 2012 relating to the financial statements and the effectiveness of internal control over financial reporting which appears in ArQule,Inc.’s Annual Report on Form10-K for the year ended December31, 2011.We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ PricewaterhouseCoopers LLP Boston, Massachusetts April 10, 2012
